DETAILED ACTION
This Office Action is in response to the Applicants' communication filed on October 21, 2021. Claims 1, 7, 10, 16, 19-20 are amended, Claims 21-17 are added, Claims 3-6, 9, 12-15, 18 are cancelled, and presents arguments, is hereby acknowledged. Claims 1-2, 7-8, 10-11, 16-17, 19-27 are currently pending and have been examined. 
Notice of Pre-AIA  or AIA  Status 
The present application is being examined under the pre-AIA  first to invent provisions.
Response to Arguments
Applicant's arguments filed on October 21, 2021 have been fully considered. 
In view of the amended Claims and upon further consideration, a new ground(s) of rejection, necessitated by the amendments is made in view of different interpretation of the previously applied references and new prior art as presented in this Office action. Therefore, Applicant’s arguments are moot. Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103, which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2, 7-8, 10-11, 16-17, 19-27 are rejected under 35 U.S.C. 103 as being unpatentable over US 20140016497 A1 (Seo), in view of US 20130040578 A1 (Khoshnevis) and in further view of US 20120327804 A1 (Park).
Regarding Claims 1, 7, 10, 16, 19-20, Seo teaches:
An uplink power control method, comprising: receiving, by a communication device, configuration information, wherein the configuration information comprises reference signal port information and reference signal power information, and wherein the configuration information further comprises identification information indicating that the reference signal port information is to be used for reference signal receiving power (RSRP) measurement; determining, by the communication device, an antenna port to be measured based on the reference signal port information;  measuring, by the communication device, an RSRP of a channel state information reference signal (CSI-RS) on the determined antenna port and determining, by the communication device, a path loss according to the RSRP and the reference signal power information, wherein the reference signal power information comprises a difference between a transmitting power of the CSI-RS and a transmitting power of a common reference signal, and the path loss is equal to a value of subtracting the RSRP from a sum of the difference and the transmitting power of the common reference signal (Seo: Figs. 1-2, a system that measure RSRP, RSRQ and path loss based on CSI-RS, where the CSI-RS configurations are transmitted from BS or upper layers; Figs. 10-15, CSI-RS provides antenna port measurement configurations, and/or multiple CSI-RI configurations are specified for RSRP/RSRQ/pathloss measurement and estimation. It is noted that Claim limitations refer to use transmitting power of common reference signal but the pathloss 
Seo does not illustrated explicitly on using common reference signals for pathloss calculation. However, Khoshnevis teaches (Khoshnevis: Figs. 4-5, path loss and uplink transmission power calculation is based on measured RSRP from CSR and other reference signals, i.e. common reference signals).
It would have been obvious for one of ordinary skill in the art at the time of the invention was made) to modify Seo with comparing the obtained magnetic field information with reference magnetic field information as further taught by Khoshnevis. The advantage of doing so is to provide a signal processing technique to improve the efficiency and quality of wireless communication (Khoshnevis: [0002]-[0004]).
Seo does not teach explicitly on using multiple RSRPs on multiple reference measurements. However, Park teaches (Park: [0096]-[0102], propagation loss (i.e. path loss) is calculated as arithmetic average values with respect to pertinent antennas).
It would have been obvious for one of ordinary skill in the art at the time of the invention was made) to modify Seo with using multiple RSRPs on multiple reference measurements as further taught by Park. The advantage of doing so is to provide a signal processing technique for improving wireless network that have different antenna configurations and different channel characteristics due to the different antenna configurations (Park: [0002]-[0024]).
Regarding Claims 2, 8, 11 and 17, Seo as modified teaches all elements of Claims 1, 7, 10 and 16 respectively. Seo as modified further teaches: 
The configuration/scheduling of the uplink control information (UCI) transmission in the uplink may be performed either dynamically on the physical downlink control channel (PDCCH) or semi-statically via radio resource control (RRC) signaling”).  
Regarding Claims 21-23, Seo as modified teaches all elements of Claims 1, 10 and 19 respectively. Seo as modified further teaches:
The method according to claim 1, further comprising: determining, by the communication device based on the reference signal port information, that multiple antenna ports are to be measured; and determining, by the communication device, a second path loss based on: averaging an RSRP that is measured on one or more subsets of the multiple antenna ports, and then obtaining path losses corresponding to the one or more subsets according to the averaged RSRP, and obtaining the second path loss for uplink power control according to the corresponding path losses (Park: [0096]-[0102], propagation loss (i.e. path loss) is calculated as arithmetic average values with respect to pertinent antennas).
Regarding Claims 24-27, Seo as modified teaches all elements of Claims 1, 7, 10 and 16 respectively. Seo as modified further teaches:
The method according to claim 1, wherein the reference signal port information comprises a subset selection indication of a set of measurement indications of antenna ports (Seo: Figs. 11-15).


Conclusion
THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHITONG CHEN whose telephone number is (571)270-1936.  The examiner can normally be reached on M-F 9:30am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yuwen Pan can be reached on 571-272-7855.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 

/ZHITONG CHEN/
Primary Examiner, Art Unit 2649